 

Exhibit 10.31

 

SECOND OMNIBUS AMENDMENT

THIS SECOND OMNIBUS AMENDMENT (this “Amendment”) effective as of September 9,
2016, by and among SELF-SUSPENDING PROPPANT LLC, a Delaware limited liability
company (the “Company”), FAIRMOUNT SANTROL INC. (f/k/a Fairmount Minerals,
Ltd.), a Delaware corporation (“Buyer”), SOANE ENERGY LLC, a Delaware limited
liability company (“Seller”), SOANE LABS LLC, a Delaware limited liability
company (“Soane Labs”), and Dr. David Soane (“Soane”). The Company, Buyer,
Seller, Soane Labs and Soane are sometimes herein referred to individually as a
“Party” and collectively as the “Parties”.

RECITALS

WHEREAS, Seller, Buyer and the Company have entered into the Interests Purchase
Agreement, dated April 30, 2013 (as amended and in effect, the “Purchase
Agreement”);

WHEREAS, in connection with the Purchase Agreement and the transactions
contemplated thereby, (a) the Company and Soane Labs have entered into the
License Agreement, made and effective as of April 30, 2013 (as amended, the
“Seller License  Agreement”) and (b) Buyer, Seller, Soane Labs and Soane have
entered into a letter agreement dated April 30, 2013 (the “Soane Side Letter”);

WHEREAS, Seller and the Company have entered into a Services Agreement pursuant
to which Seller will provide certain services to the Company (as amended and in
effect, the “New  Services Agreement”), effective as of March 2, 2016;

WHEREAS, in connection with such New Services Agreement, Seller, Buyer, the
Company, Soane Labs and Soane entered into an Omnibus Amendment, effective as of
May 20, 2016 (the “Omnibus Amendment”), pursuant to which certain amendments
were made to the Purchase Agreement, the Seller License Agreement and the Soane
Side Letter; and

WHEREAS, the Parties desire to (i) further amend the Seller License Agreement,
the Soane Side Letter and the Purchase Agreement to conform to the provisions in
the New Services Agreement and the Omnibus Amendment and (ii) amend the term of
the New Services Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, the Parties hereby agree as follows:

1.

Section 1.04 of the Seller License Agreement shall be amended and restated in
its entirety to read as follows:

““Contributed Technology” means Technology included in the Contributed Assets as
well as any Technology included in the Newly Developed IP (as defined in any of
the Services Agreements) developed by Seller for Licensor under any of the
Services Agreements.”

 

--------------------------------------------------------------------------------

 

2.

Section 1.09 of the Seller License Agreement shall be amended and restated in
its entirety to read as follows:

““Licensed Copyrights” means any and all Copyrights in any and all Technology
and

other Know-How included in the (i) Contributed Assets or (ii) Newly Developed IP
under any of the Services Agreements.”

3.

Section 1.11 of the Seller License Agreement shall be amended and restated in
its entirety to read as follows:

““Licensed Know-How” means any and all Technology and other Know-How included

in the (i) Contributed Assets or (ii) Newly Developed IP under any of the
Services Agreements.”

4.

Section 1.12 of the Seller License Agreement shall be amended and restated in
its entirety to read as follows:

““Licensed Patents” means any and all (i) Patents included in the Contributed
Assets, and (ii) other than any Licensor Assigned Patents, Licensee Assigned
Patents or Licensor Assumed Patents, Patents that are filed by or issued to
Licensor after the Effective Date and that (a) issue from or claim priority to
any of the Patents included in the Contributed Assets, (b) claim any
Intellectual Property, including the Newly Developed IP under any of the
Services Agreements arising from Seller’s performance of its obligations under
any of the Services Agreements, and/or (c) claim any of the Licensed Know-How.”

5.

Section 1.17 of the Seller License Agreement shall be amended and restated in
its entirety to read as follows:

““Proppant” means a substrate of sand, resin-coated sand, ceramic, or any other
particulate material having a density of 2 gm/cc or more, carrying a hydrogel or
non-hydrogel coating embodying a self-suspending attribute, for use as a
proppant in fracturing applications in the oil and gas industry.”

6.

Section 4.01 of the Seller License Agreement shall be amended and restated in
its entirety to read as follows:

““Confidential Information. In performing the obligations and permitted
activities under this Agreement, each Party (“Disclosing Party”) may disclose or
make available to the other Party (“Receiving Party”) certain confidential or
proprietary information of Disclosing Party. For purposes of this License
Agreement, “Confidential Information” means, subject to the exceptions set forth
in Section 4.03 hereof, any Know-How which relates to the Technology, any of the
Contributed Assets or any Newly Developed IP developed under any of the Services
Agreements and other information and data, whether in written, oral, graphical,
machine-readable or other form, disclosed or made available under, or in
connection with, this Agreement to the Receiving Party by the Disclosing Party,
any of its Affiliates or any Third Party on behalf of Disclosing Party, that the
Disclosing Party has either marked as confidential or proprietary, or has
identified in writing as confidential or proprietary within thirty (30) days of
disclosure, or which by its

 

--------------------------------------------------------------------------------

 

nature should reasonably be considered to be confidential; provided, however,
that, for the avoidance of doubt, reports and/or information related to or
regarding Disclosing Party’s business plans, strategies, technology and research
and development will be deemed Confidential Information of the Disclosing Party
even if not so marked or identified. Without limiting the foregoing, the
Licensed Know-How will be considered Confidential Information of Licensor.”

7.

The first sentence of Section 8.4(b) of the Purchase Agreement shall be amended
and restated in its entirety to read as follows:

 

“In further consideration of the consummation of the transactions contemplated
herein, Seller covenants and agrees that as of the Closing and until the earlier
of (x) the last day of the Earn-Out Period; or (y) the occurrence of the Interim
Transfer Date or the Final Transfer Date (the “Restriction Period”), Seller will
not, anywhere in the world, either directly or indirectly, whether or not for
consideration: (i) practice any invention, publish any work of authorship or use
any mark included within the Seller IP Assets or the Newly Developed IP (as
defined in any of the Services Agreements) in the Restricted Field (except in
the performance of the services pursuant to the Services Agreement); (ii)
prevent or otherwise restrict Buyer from developing and commercializing in the
Restricted Field the Technology or the Products, utilizing the Seller IP Assets
or the Newly Developed IP (as defined in any of the Services Agreements) in the
Restricted Field, or obtaining patents, trademarks or other intellectual
property protection in the Restricted Field on any portion of the Seller IP
Assets or the Newly Developed IP (as defined in any of the Services Agreements);
or (iii) operate, develop, or perform any business activity or service in the
Restricted Field, either financially or as an employee, officer, director,
partner, independent contractor, joint developer, consultant, licensor, owner
(other than the passive-ownership of less than two percent (2%) of the equity
securities of a publicly traded company or through the passive ownership through
investments made by Phoenix Venture Partners in which Dr. Soane (x) has recused
himself from the investment decision and (y) was not and is not involved
directly or indirectly in the management, oversight or operation of, or
provision of services to, such investment), or in any other capacity perform
services related to or in competition with the Technology in or for, any
business in the Restricted Field.

8.

Definition of “Proppant” in Article 10 of the Purchase Agreement shall be
amended and restated in its entirety to read as follows:

 

““Proppant” means a substrate of sand, resin-coated sand, ceramic, or any other
particulate material having a density of 2 gm/cc or more, carrying a hydrogel or
non-hydrogel coating embodying a self-suspending attribute, for use as a
proppant in fracturing applications in the oil and gas industry.”

9.

Article 10 of the Purchase Agreement shall be amended by inserting the following
definition in alphabetical order:

 

““Services Agreements” means (a) the Services Agreement and (b) the New Services
(each as amended and in effect).”

 

 

--------------------------------------------------------------------------------

 

 

10.

Section 1.17 of Exhibit E to the Purchase Agreement (Buyer License Agreement)
shall be amended and restated in its entirety to read as follows:

““Proppant” means a substrate of sand, resin-coated sand, ceramic, or any other
particulate material having a density of 2 gm/cc or more, carrying a hydrogel or
non-hydrogel coating embodying a self-suspending attribute, for use as a
proppant in fracturing applications in the oil and gas industry.”

 

11.

Section 1.11 of Exhibit E to the Purchase Agreement (Buyer License Agreement)
shall be amended and restated in its entirety to read as follows:

““Licensed Patents” means, other than any Licensor Assigned Patents, Licensor
Assumed Patents or Licensee Assigned Patents (as such terms are defined in the
Seller License Agreement), (i) the Patents identified on Appendix A attached
hereto, and (ii) any and all other Patents that are filed by or issued to
Licensor after the Effective Date and that (a) issue from or claim priority to
any of the Patents identified on Appendix A with uses in the Field, (b) claim
any Intellectual Property, including the Newly Developed IP under any of the
Services Agreements arising from Soane Energy’s performance of its obligations
under any of the Services Agreements, and/or (c) claim any of the Licensed
Know-How.”

 

12.

Section 1.19 of Exhibit E to the Purchase Agreement (Buyer License Agreement)
shall be amended and restated in its entirety to read as follows:

““Services Agreement” means (a) the Services Agreement between Soane Energy and
Licensor having an effective date of April 30, 2013 and (b) the New Services
Agreement between Soane Energy and Licensor, effective as of March 2, 2016 (each
as amended and in effect).”

 

13.

The first sentence of Section 1(b) of the Soane Side Letter shall be amended and
restated in its entirety to read as follows:

 

“In further consideration of the consummation of the transactions contemplated
in the Purchase Agreement, the Soane Parties covenant and agree that as of the
Closing and until the earlier of (x) the last day of the Earn-Out Period; or (y)
the occurrence of the Interim Transfer Date or the Final Transfer Date (the
“Restriction Period”), the Soane Parties will not, anywhere in the world, either
directly or indirectly, whether or not for consideration: (i) practice any
invention, publish any work of authorship or use any mark included within the
Seller IP Assets or the Newly Developed IP (as defined in any of the Services
Agreements) in the Restricted Field (except in the performance of the services
pursuant to the Services Agreement); (ii) prevent or otherwise restrict Buyer
from developing and commercializing in the Restricted Field the Technology or
the Products, utilizing the Seller IP Assets or the Newly Developed IP (as
defined in any of the Services Agreements) in the Restricted Field, or obtaining
patents, trademarks or other intellectual property protection in the Restricted
Field on any portion of the Seller IP Assets or the Newly Developed IP (as
defined in any of the Services Agreements); or (iii)

operate, develop, or perform any business activity or service in the Restricted
Field, either financially or as an employee, officer, director, partner,
independent contractor, joint

 

--------------------------------------------------------------------------------

 

developer, consultant, licensor, owner (other than the passive-ownership of less
than two percent (2%) of the equity securities of a publicly traded company or
through the passive ownership through investments made by Phoenix Venture
Partners in which Dr. Soane (x) has recused himself from the investment decision
and (y) was not and is not involved directly or indirectly in the management,
oversight or operation of, or provision of services to, such investment), or in
any other capacity perform services related to or in competition with the
Technology in or for, any business in the Restricted Field.”

 

14.

Section 6.1 of the New Services Agreement shall be amended and restated in its
entirety to read as follows:

 

“Term. Unless earlier terminated under Section 6.2 below, this Agreement shall
remain in full force and effect from the Effective Date until October 31, 2016.”

 

15.

For clarity, pursuant to the Omnibus Amendment, the Seller License Agreement was
amended by deleting each reference to “the Services Agreement” set forth therein
and substituting therefor “any of the Services Agreements”.

 

 

16.

For clarity, pursuant to the Omnibus Amendment, the Seller License Agreement was
amended by deleting the definition of “Services Agreement” set forth therein and
substituting the following therefor:

 

““Services Agreements” means (a) the Services Agreement between Seller and
Licensor

dated as of April 30, 2013 and (b) the New Services Agreement between Seller and
Licensor, effective as of March 2, 2016 (each as amended and in effect).”

 

17.

Except as expressly amended or supplemented hereby, the Parties acknowledge that
the Purchase Agreement, Seller License Agreement, New Services Agreement and
Soane Side Letter remain in full force and effect in accordance with the
provisions thereof.

 

 

18.

This Amendment may be executed and delivered in multiple counterparts, each of
which shall be deemed an original, and all of which together shall constitute
one and the same instrument. A facsimile or other copy of a signature shall be
deemed an original for purposes of this Amendment.

 

 

19.

Sections 11.1 through 11.13 of the Purchase Agreement are incorporated herein by
reference mutadis mutandis; provided, that any amendment, waiver or modification
to this Amendment that (a) relates to the terms of the Seller License Agreement
shall only be effective if signed by Soane Labs and the Company or (b) relates
to the terms of the Soane Side Letter shall only be effective if signed by all
of the Parties.

 

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]


 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Second Omnibus Amendment as
of the date first written above.

SOANE LABS LLC

/s/ Martha Groves

Name: Martha Groves

Title: CFO

SOANE ENERGY LLC

/s/ Martha Groves

Name: Martha Groves

Title: CFO

DR. DAVID SOANE

/s/ David Soane

 

 

 

 

 

 

 

 

 

Signature Page to Second Omnibus Amendment




 

--------------------------------------------------------------------------------

 

SELF-SUSPENDING PROPPANT LLC

/s/ David J. Crandall

Name: David J. Crandall

Title: SVP, General Counsel and Secretary

FAIRMOUNT SANTROL INC.

/s/ Jenniffer D. Deckard

Name: Jenniffer D. Deckard

Title: President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Second Omnibus Amendment

 